DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
Applicant’s election without traverse of claims 4-7, 11-14, 16 and 18 of group II in the reply filed on 12/18/2020 is acknowledged. In addition restriction requirement mailed on 10/21/2020 had typo error that includes claims 8-10 in to group II; examiner notify applicant representative the error and agreement was reached to correct the error in this office action. Therefore group II claims are 4-7, 11-14, 16 and 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-7, 11-14 and 16 are rejected under 35 U.S.C. 102(a) as being anticipated by Yang et. al. (US 20190141323) (Haitao Yang).
Regarding Claim 4, Yang discloses a video image presentation method, comprising: obtaining a bit stream of a first video image [See abstract and paragraphs 12-13]; parsing the bit stream, and determining the first video image and information of the first video image [See paragraphs 22-24], wherein the information is used to indicate an image type of the first video image, the image type of the first video image comprises a spherical image, a first two-dimensional plane image, or a second two-dimensional plane image processed by using a first [See abstract and paragraphs 130-136 and 163-169];  and presenting the first video image based on the information [See paragraphs 178-180].
 Regarding Claim 5, Yang discloses wherein the presenting the first video image based on the information comprises: presenting the first video image in a spherical display manner when the information indicates that the image type of the first video image is a spherical image [See paragraphs 7 and 79-81].
 Regarding Claim 6, Yang discloses wherein the presenting the first video image based on the information comprises: when the information indicates that the image type of the first video image is the first two-dimensional plane image, mapping the first video image as a spherical image; and presenting the spherical image in a spherical display manner [See paragraphs 7 and 79-81].
 Regarding Claim 7, Yang discloses wherein the presenting the first video image based on the information comprises: when the information indicates that the first video image is the second two-dimensional plane image processed by using the first operation, performing a second operation on the first video image to obtain the first video image processed by using the second operation [See paragraphs 104-112], wherein the second operation is an inverse operation of the first operation;  mapping the first video image processed by using the second operation as a spherical image;  and presenting the spherical image in a spherical display manner [See paragraphs 111-123].
Regarding Claim 11, Yang discloses wherein the first two-dimensional plane image is not processed by the first operation [See paragraphs 113-114 and 117].
Regarding Claim 12, Yang discloses wherein the second two-dimensional plane image is obtained by performing the first operation on the first two-dimensional plane image [See paragraphs 117 and 132].
 Regarding Claim 13, Yang discloses wherein the first two-dimensional plane image is obtained by mapping the spherical image to a plane [See paragraphs 127-130]; and the second two-dimensional plane image is obtained by performing the first operation on the first two-dimensional plane image [See paragraphs 117 and 132].
 	Regarding Claim 14, Yang discloses wherein the first two-dimensional plane image is obtained by mapping the spherical image to a hexahedron and then unfolding the six surfaces of the hexahedron [See paragraphs 83].
Regarding Claim 16, Yang discloses determining additional information of the first video image, wherein the additional information is used to indicate whether the first video image is a full-picture image; and presenting the first video image based at least on the additional information and the information used to indicate the image type of the first video image [See paragraphs 117-121].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et. al. (US 20190141323) (Haitao Yang) in view of Wang et. al. (US 20200105063) (Xin Wang).
Regarding Claim 18, Yang doesn’t explicitly disclose wherein the first operation is packing, and the second operation is reverse packing 
However, Wang discloses wherein the first operation is packing, and the second operation is reverse packing [See paragraphs 79-86].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Yang to add the teachings in Wang as above, to provide a method that improved immersive visual experiences [See Wang abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/TSION B OWENS/
Primary Examiner, Art Unit 2487